[Cite as State v. Wrana, 2021-Ohio-190.]


STATE OF OHIO                    )                    IN THE COURT OF APPEALS
                                 )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO                                         C.A. No.      29623

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
KIMBER LEE WRANA                                      BARBERTON MUNICIPAL COURT
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   19 CRB 01458

                                 DECISION AND JOURNAL ENTRY

Dated: January 27, 2021



        TEODOSIO, Judge.

        {¶1}    Defendant-Appellant, Kimber Lee Wrana, appeals from the judgment of the

Barberton Municipal Court. This Court affirms.

                                                 I.

        {¶2}    Ms. Wrana and her ex-husband, C.B., have one daughter together and participate

in shared parenting. Ms. Wrana was scheduled to pick up her daughter from C.B.’s home one

Sunday evening, but unforeseen events caused her to be late. She notified C.B. via Our Family

Wizard that she would be late and arrived at his home about thirty or forty minutes past her

scheduled pick-up time.        When she arrived, she backed her car into C.B.’s driveway and

accidentally allowed her tires to come off his driveway and onto his grass.

        {¶3}    As a result of Ms. Wrana pulling onto C.B.’s grass, both C.B. and his fiancée

emerged from the house.          C.B. accused Ms. Wrana of being intoxicated, and his fiancée

immediately began using her cell phone to film the encounter. A disagreement ensued as Ms.
                                                  2


Wrana sought access to her daughter and C.B. demanded that Ms. Wrana leave without her.

According to Ms. Wrana, both C.B. and his fiancée made aggressive physical contact with her at

separate points and, in response, she pushed the fiancée in the chest and kicked C.B. to force them

away. According to C.B. and his fiancée, Ms. Wrana pushed/kicked them absent any physical

aggression on their parts. After Ms. Wrana kicked C.B., she returned to her car and left without

her daughter.

       {¶4}     As a result of the foregoing incident, Ms. Wrana was charged with domestic

violence as to C.B. and assault as to his fiancée. The matter proceeded to a jury trial, at which Ms.

Wrana requested an instruction on self-defense. The court heard arguments from both parties, but

ultimately refused to issue the instruction. The jury then returned verdicts of guilty on the domestic

violence charge and not guilty on the assault charge. The court sentenced Ms. Wrana to a fine, jail

sentence, and alcohol monitoring.

       {¶5}     Ms. Wrana now appeals from her conviction and raises one assignment of error for

our review.

                                                 II.

                                   ASSIGNMENT OF ERROR

       THE FAILURE OF THE TRIAL COURT TO INSTRUCT THE JURY ON THE
       AFFIRMATIVE DEFENSE OF SELF-DEFENSE CONSTITUTED PLAIN
       ERROR AND WAS AN ABUSE OF DISCRETION TO THE PREJUDICE OF
       THE APPELLANT. [C.B.] HIMSELF TESTIFIED THAT HE SHOVED THE
       APPELLANT DURING THE COURSE OF THE DISPUTE, AND THE
       PARTIES’ DAUGHTER HELENE TESTIFIED THAT [C.B.] WAS
       PHYSICALLY AGGRESSIVE WITH HER AS WELL.         THERE WAS
       SUFFICIENT EVIDENCE TO RAISE A QUESTION IN THE MINDS OF
       REASONABLE JURORS CONCERNING THE ISSUE OF SELF-DEFENSE,
       AND THE JUDGE’S REFUSAL TO PROVIDE INSTRUCTION THEREFORE
       CONSTITUTED PLAIN ERROR AND MUST BE REVERSED.
                                                   3


          {¶6}   In her sole assignment of error, Ms. Wrana argues that the trial court erred when it

refused to instruct the jury on self-defense. For the following reasons, we reject her argument.

          {¶7}   “Requested jury instructions should ordinarily be given if they are correct

statements of law, if they are applicable to the facts in the case, and if reasonable minds might

reach the conclusion sought by the requested instruction.” State v. Adams, 144 Ohio St.3d 429,

2015-Ohio-3954, ¶ 240. “Self-defense requires that a defendant: (1) was not at fault in creating

the situation giving rise to the affray; (2) had a bona fide belief that he was in imminent danger of

death or great bodily harm and that his only means of escape from such danger was in the use of

such force; and (3) did not violate any duty to retreat or avoid the danger.” State v. Warren, 9th

Dist. Summit No. 29455, 2020-Ohio-6990, ¶ 12, citing State v. Barnes, 94 Ohio St.3d 21, 24

(2002).

          If, at the trial of a person who is accused of an offense that involved the person’s
          use of force against another, there is evidence presented that tends to support that
          the accused person used the force in self-defense * * *, the prosecution must prove
          beyond a reasonable doubt that the accused person did not use the force in self-
          defense * * *.

R.C. 2901.05(B)(1). “Thus, once there is evidence presented at trial that tends to support that the

defendant acted in self-defense, the State must disprove one of the elements of self-defense beyond

a reasonable doubt.” Warren at ¶ 12.

          {¶8}   There was significant disagreement at trial as to exactly how the incident between

Ms. Wrana, C.B., and his fiancée unfolded. All three individuals testified, as did a neighbor of

C.B.’s and his and Ms. Wrana’s thirteen-year-old daughter. The record reflects that one critical

aspect of the State’s case against Ms. Wrana was the cell phone recording that C.B.’s fiancée made

during the incident. The State relied on the recording extensively in its case-in-chief and, in

opposing any self-defense instruction, argued that the recording contradicted any evidence Ms.
                                                  4


Wrana had offered in support of a claim of self-defense. Meanwhile, Ms. Wrana argued that the

recording had not captured every moment, but, in any event, evidenced intimidation on the part of

C.B. and his fiancée. The recording was played repeatedly at trial and was admitted into evidence.

Nevertheless, it has not been made a part of the record on appeal.

       {¶9}    The appellate record must contain “[t]he original papers and exhibits thereto filed

in the trial court, the transcript of proceedings, if any, including exhibits, and a certified copy of

the docket and journal entries prepared by the clerk of the trial court * * *.” App.R. 9(A)(1). “It

is the appellant’s responsibility to ensure that the record on appeal contains all matters necessary

to allow this Court to resolve the issues on appeal.” State v. Farnsworth, 9th Dist. Medina No.

15CA0038-M, 2016-Ohio-7919, ¶ 16. “This duty falls to the appellant because the appellant has

the burden of establishing error in the trial court.” State v. Dalton, 9th Dist. Lorain No.

09CA009589, 2009-Ohio-6910, ¶ 25. “[I]n the absence of portions of the record necessary for our

review, we must presume regularity in the trial court’s proceedings and affirm its ruling.” State v.

Jalwan, 9th Dist. Medina No. 09CA0065-M, 2010-Ohio-3001, ¶ 12.

       {¶10} Unfortunately, the appellate record herein is devoid of any exhibits entered at the

trial court. In the absence of the cell phone recording that proved to be a critical piece of evidence

at Ms. Wrana’s trial, this Court cannot say whether the trial court erred when it refused to instruct

the jury on self-defense. It was Ms. Wrana’s burden, as the appellant, to ensure that the record on

appeal was complete. See Farnsworth at ¶ 16. “Because the record does not contain all the matters

necessary to allow us to resolve [her] arguments, we have no choice but to presume regularity in

the proceedings and affirm the trial court’s judgment. State v. Miller, 9th Dist. Summit No. 29469,

2020-Ohio-1209, ¶ 24. As such, Ms. Wrana’s sole assignment of error is overruled.
                                                 5


                                                III.

       {¶11} Ms. Wrana’s sole assignment of error is overruled. The judgment of the Barberton

Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Barberton Municipal

Court, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.



                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT


CALLAHAN, P. J.
HENSAL, J.
CONCUR.

APPEARANCES:

JEFFREY JAKMIDES and TRACEY A. LASLO, Attorneys at Law, for Appellant.

JENNIFER A. ROBERTS, Prosecuting Attorney, for Appellee.